The local-option law was in force in Genesee county when this prosecution was instituted against defendant Berridge and one Renn. Defendant Berridge upon a separate trial was convicted of a violation of one of the provisions of the Pray act so — called (2 Comp. Laws 1915, § 7121) and brings the case here for review. There had been a preliminary hearing and testimony taken before the examining magistrate. This testimony as well as that taken upon the trial showed that the defendants' place of business was located at No. 529 North Saginaw street in the city of Flint; the information as originally filed stated the number to be 520 North Saginaw street. The court permitted the information to be amended, and an amended information to be filed alleging the correct number. This is assigned as error. The action of the trial judge was justified. 3 Comp. Laws 1915, § 15749; People v.Meyer, 204 Mich. 331. Upon the amendment being permitted defendant's counsel asked a continuance of the case first for a week and later for two weeks. A colloquy occurred between the court and counsel, but there was no sworn showing made for a continuance. We are not impressed that the trial judge abused his discretion in refusing a continuance.People v. Jackzo, 206 Mich. 183; People v. Eamaus, 207 Mich. 442, 451.
The place of business of defendants had been searched under a search warrant and numerous containers with their liquid contents had been taken. These containers were produced in court, identified by the police officer and were marked as exhibits. This witness testified that he knew the taste of whisky and other liquors and had tasted the contents of some of the containers and that it was whisky. From several of the other containers liquids were poured and given to witness to taste on the stand and he testified that each was intoxicating liquor and what it was. During *Page 579 
this proceeding and after some of it had taken place defendant's counsel objected to this manner of procedure. It is here urged that this course was itself a violation of the law, that an analysis of the contents should have been made by a chemist, and that the proceedings had in the instant case would tend to bring the law into disrespect, especially by the unthinking. Defendant's counsel are undoubtedly correct in insisting that the more orderly way of establishing the character of the contents would be by showing a chemical analysis, but the witness had qualified himself to speak on the subject and his testimony was not inadmissible.
The defendants had filed with the county clerk the certificate of copartnership required by Act No. 164, Pub. Acts 1913 (2 Comp. Laws 1915, § 6354 et seq.). They were conducting a drug store under the name of Flint Drug Company but had filed no bond or otherwise complied with the requirements of the local-option law as a condition to permitting druggists to sell liquors for the excepted purposes. The undisputed testimony discloses that there was part of a bottle of whisky on a shelf back of the prescription case, 8 full bottles in the store room, a 10-gallon keg partly full of gin, a 10-gallon keg partly full of port wine and some alcohol. Some of this liquor was found on the shelves, some in the store room. This defendant was not present when the search was made and the officers did not know where he was. This fact was made the basis of requests to charge, presenting the theory that defendant could not be convicted unless he had personal knowledge of the fact that the liquor was illegally stored. These requests were refused. Upon the undisputed and unexplained facts of the instant case we think this ruling was correct. These liquors, as the undisputed testimony discloses, were a part and parcel of the stock in trade of the defendants doing business as the Flint Drug Company; they were in the *Page 580 
store of the partnership and in its possession. The fact that one of the partners was absent at the particular time did not change the situation. The possession of one of the partners in their place of business, and as a part of this stock, was the possession of and for both partners; each was the agent of the other in the partnership business. While possibly not directly in point the case of People v. Damm, 183 Mich. 554, and the authorities there cited, will be found to be illuminating.
The trial judge instructed the jury that under the undisputed facts it was their duty to find the defendant guilty. They retired and brought in such verdict. This was not error. People v. Damskey, 180 Mich. 664.
We conclude that there was no reversible error upon this record. The undisputed facts established defendant's guilt under the law then in force. His conviction is affirmed.
MOORE, C. J., and STEERE, BROOKE, STONE, CLARK, BIRD, and SHARPE, JJ., concurred.
 *Page 1